Order entered March 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00225-CV

  IN RE MEDALIST HOLDINGS, INC., LEEWARD HOLDINGS, LLC, CAMARILLO
       HOLDINGS, LLC, MICHAEL LACEY, AND JAMES LARKIN, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-00951

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

         Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus and LIFT the Court’s February 22, 2019 stay of the trial court’s February 20, 2019

order.


                                                     /s/   ROBBIE PARTIDA-KIPNESS
                                                           JUSTICE